           Case 2:18-cv-00094-HCM-LRL Document 441 Filed 05/18/20 Page 1 of 1 PageID# 18176




                                 UNITED STATES DISTRICT COURT
                                               EASTERN DISTRICT OF VIRGINIA
                                                   NORFOLK DIVISION
                                                Monday, May 18, 2020
MINUTES OF PROCEEDINGS IN     via Norfolk Remote
PRESENT: THE HONORABLE Henry Coke Morgan, Jr., Senior United States District Judge
Courtroom Deputy: Lori Baxter
Law Clerk: Brandan Goodwin                               Reporter: Carol Naughton, OCR p.m./Paul McManus, OCR a.m.__

    Set:       10:00 a.m.                     Started:     10:07 a.m.              Ended:     4:00 p.m.

    Case No.     2:18cv94


                 Centripetal Networks, Inc.
                            v.
                 Cisco Systems, Inc.


    Appearances:     Stephen E. Noona, Lisa Kobialka, Hannah Y. Lee, James R. Hannah and Paul Andre for the
    Plaintiff. Louis N. Jameson, Heath Brooks, Jennifer H. Forte, Mark C. Fleming, Dabney J. Carr, IV, Matthew
    C. Gaudet and Neil H. MacBride for the Defendant.


    Bench trial – Day 8. Plaintiff continued presentation of evidence through testimony and exhibits.
    Parties excused and directed to return on Tuesday, May 19, 2020 at 10:00 a.m. Court adjourned.




    Lunch:           1:10-2:10 p.m.
